Citation Nr: 9902011	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-00 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 1991) for residuals of a gunshot wound to the right 
foot resulting from treatment at a Department of Veterans 
Affairs medical facility from February 1995 to April 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1969.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a March 1996 RO rating decision that denied 
the veterans claim of compensation benefits under 
38 U.S.C.A. § 1151 for residuals of a gunshot wound to the 
right foot.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran contends that he has residual foot problems as a 
result of treatment that he obtained from VA from February 
1995 to March 1995.  In this regard, the record shows that 
the veteran was seen at a VA medical facility in February 
1995 due to a self inflicted gunshot wound to the right foot.  
He was subsequently seen at the VA medical facility for 
continuing right foot complaints in March and April 1995.  

In May 1995 the veteran was admitted to a private hospital 
and diagnosed as having cellulitis of the right foot, abscess 
of right foot, foreign body right foot, chronic pain 
syndrome, and peptic ulcer disease.  While hospitalized, he 
underwent exploration of the right foot with removal of 
foreign body and drainage of abscess and antibiotic 
treatment.  He was discharged to home with the assistance of 
home health services.  He was subsequently seen by his 
private physician for follow-up appointments in May and June 
1995.

The veteran testified at a hearing before a member of the 
Board in October 1998 that his right foot was not as good as 
it had been and that he continues to experience intermittent 
pinching feelings in this foot.  In light of his 
complaints, a medical opinion should be obtained in order to 
determine whether the veteran has additional (residual) 
disability related to his previously diagnosed cellulitis of 
the right foot, abscess of the right foot and foreign body 
right foot.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should undergo a VA 
examination for his right foot.  Any 
tests deemed appropriate should be 
conducted.  The examiner should be asked 
to express an opinion as to whether the 
veteran has residual disability to his 
right foot as a result of his previously 
diagnosed cellulitis, abscess of the 
right foot and/or foreign body right 
foot.  All findings, opinions and bases 
should be set forth in detail.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.

2.  The RO should thereafter review the 
veterans claim for compensation benefits 
under 38 U.S.C.A. § 1151 for residuals of 
a gunshot wound to the right foot 
resulting from VA treatment from February 
1995 to April 1995.  If any benefit 
sought on appeal is denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and be given a reasonable 
opportunity to respond.

The case should thereafter be returned to this Board for 
further appellate review.  The Board intimates no opinion, 
either legal or factual, as to the final disposition of this 
claim.  No action is required of the veteran until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
